Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species E (Fig.28A-C) in the reply filed on 9/20/21 is acknowledged.
Claims 26, 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/21.

Drawings
Replacement drawings were received on 5/11/22.  These drawings, but for the changes made with regard to the controller, they appear to be exact copies of the previously scanned color drawings of 9/13/19. Please note that these scanned copies of the color figures include reference numerals and lead lines that are blurry and grey in several instances not clear black lines. 

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings originally filed included computer drawings in color and further include colors (including reference numerals and lead lines in blue) which have not scanned well.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opposite free ends of the discrete cable strands connected simultaneously to BOTH the drive member and the slide-out room of claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 8, 10-25, 27-28, and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “second cable” in line 27 (both instances), “the jamb member” in line 29, “fourth cabled” in line 30. There is insufficient antecedent basis for these limitations in the claim. Both instances of “second cable” should perhaps be “the second cable”, “the jamb member” should perhaps be “each jamb member”, and “fourth cabled” should be “the fourth cable”. 
Claim 13 recites the limitations “the drive chain members” in line 26, “a drive chain plane” in line 26 and “the first plane” in line 27. There is insufficient antecedent basis for these limitations in the claim. Specifically, there is no previous recitation to “drive chain members” but only to specific “drive members” (not drive “chain” members). Further, “a drive chain plane” is previously recited at line 5 and there is no previous instance of “a first plane” to correspond to “the first plane” in line 27. It is unclear what applicant considers the first plane. 
Claim 25 recites the limitations “a the first cable” in line 15 and “the U-shaped drive chain” in line 16. There is insufficient antecedent basis for these limitations in the claim.
Please note, claim 25 does not recite “a U-shaped drive chain” as recited in this claim and further dependent claims but instead the claim recites “the drive member is a U-shaped strain of chain”. Perhaps claim 25 should be amended to recite “the drive member is a U-shaped drive chain” instead of “strain of chain” for consistency. 
Claim 27 recites the limitations “the U-shaped drive chain” in line 2 and “the U-shaped drive chain” in line 3. There is insufficient antecedent basis for these limitations in the claim. 
Claim 28 recites the limitations “the U-shaped drive chain” in line 1 as well as “a strand of chain” in lines 1-2. There is insufficient antecedent basis for these limitations in the claim. 
Claim 30 recites “the opposite free drive cable ends” in lines 2-3 which lacks antecedent basis in the claims as it is unclear if these “ends” are meant to be the same “chain ends” as recited in claim 25, line 4 or a different feature of the invention. Specifically both the opposite free ends (claim 30) and the chain ends (claim 25) are connected respectively to the drive member and the slide-out room. 
Claim 30 is indefinite because on lines 3-4 the claim recites the ends of the cable strands being connected to the drive member and the slide-out room simultaneously which is unclear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14, 17, and 20-24, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being clearly anticipated by Howie et al. (2019/0154121) as seen in FIG.7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Howie et al. as applied above with respect to claim 13 in view of Gardner (2011/0156430). 
For claims 15-16, Howie et al. lack the slide-out is balanced on at least one balancing member coupled to the vehicle proximate the opening (claim 15), wherein the balancing member is at least one roller and/or at least one wear strip (claim 16).  
This feature is taught by Gardner which shows support rollers (8,8) provided as balancing members for the slide-out. 
It would have been obvious to one of ordinary skill in the art to have used rollers as taught by Gardner for use with the slide-out of Howie et al. in order to aid in movement of the slideout. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Howie et al. as applied above in view of Mogensen. 
For claim 18, Howie et al. lack a system for controlling velocity of the motor, wherein the system adjusts voltage supplied to the motor based on back EMF readings. 
For claim 19, Howie et al. disclose the motor comprises a pair of motors, each of the pair of motors being arranged in opposite portions of the jamb assembly.
Howie lacks the system adjusts voltage supplied to a first of the pair of motors based on back EMF readings of a second of the pair of motors.  
Mogensen discloses the use of a system for controlling velocity of the motor via monitoring BEMF voltages and adjusting the speed of a motor accordingly (see [0016, 0018]). 
It would have been obvious to one of ordinary skill in the art to have provided the system of Howie et al. with a control mechanism of the type taught by Mogensen in order to the motors. 

Allowable Subject Matter
Claims 1-4,8,10-12, 25, 27-28, 30-33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: the primary reason for the indication of allowable subject matter is the inclusion of the specific first and second drive cables extending from a first loose end of the drive chain in a first common line and the third and fourth drive cables extending from a second loose end of the drive chain in a second common line (claim 1) and the specific first and second drive cables extending from a first end of the U-shaped drive chain in opposite directions in a common line (claim 25) in combination with the other elements recited which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive. 
For claim 13, Applicant argues that Howie et al. does not disclose the limitations of the claim, specifically that “the drive chain members operate in a drive chain plane that is parallel to the drive chain plane”. The examiner disagrees. Claim 13 recites “wherein the drive chain members operate in a drive chain plane that is parallel to the first plane” and not “to the drive chain plane”.  As best understood, the claim (and its dependents) stand rejected because as seen in FIG.9 of Howie where the drive members and drive chain are attached, the components fall generally in a common plane. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616